Citation Nr: 9927228	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of neck 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1993 and September 1995 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board of Veterans' Appeals (Board) remanded 
the case in March 1997 for additional development of the 
evidence.

The Board notes that the veteran has applied for service 
connection for herpes.  In January 1996, the RO deferred 
consideration of the issue and it is, once again, referred to 
the RO for the appropriate action.

In March 1997 there was an additional issue of entitlement to 
service connection for a disorder manifested by painful 
intercourse.  The Board entered a final decision on that 
matter, and it is no longer a matter for appellate review.  
Nonetheless, the RO continues to address the matter (see 
Supplemental Statement of the Case dated March 23, 1999).  
Any further review of the matter must be based on a reopening 
of the claim by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104.  The issue of entitlement to a 
compensable rating for residuals of neck strain will be 
addressed in a remand which follows this decision.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service; postservice 
continuity of symptoms is not demonstrated; and there is no 
competent evidence relating tinnitus to the veteran's 
military service.

2.  A headache disorder was not manifested in service; 
postservice continuity of symptoms is not demonstrated; and 
no competent evidence has been presented to show that a 
current headache disorder is related to the veteran's 
military service.

CONCLUSION OF LAW

The claims of service connection for tinnitus and a headache 
disorder are not-well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If she has not presented 
well-grounded claims, her appeal must fail, and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that her 
claims for service connection for a headache disorder and 
tinnitus are not well-grounded.

The service medical records show that the November 1990 
entrance examination was negative for complaints, findings or 
diagnoses of headaches or tinnitus.  An April 1991 reference 
audiogram noted that the veteran was routinely exposed to 
hazardous noise but tinnitus was not diagnosed.  A September 
1991 treatment record shows that the veteran was involved in 
a motor vehicle accident and reported that she hit her head 
on the steering wheel.  On examination, it was noted that the 
skull was tender at the left base occipital.  The only 
assessment was right anterior calf hematoma.  A subsequent 
September 1991 consultation report noted that she was three 
weeks status post motor vehicle accident and complaining of 
neck pain.  In January 1992, the veteran was seen for 
complaints of flu-like symptoms including headache.  The 
assessment was streptococcal tonsillitis.  On separation 
examination in September 1992, the veteran denied a history 
of frequent or severe headaches or ear trouble.  The only 
diagnosis noted was pregnancy with estimated date of 
confinement of February 8, 1993.

On VA examination in February 1993, the veteran reported 
being involved in a motor vehicle accident in 1991 and denied 
any residual problems from that accident.  She reported a 
history of right otitis media on several occasions and denied 
chronic infection, pain or discharge.  She reported chronic 
tinnitus in the right ear for the previous year and a half.  
The final diagnoses included history of head injury with no 
residual problems at this time and history of right otitis 
media with no chronic symptoms other than right-sided 
tinnitus.

On VA audiometric examination in February 1993, the veteran 
reported noise exposure as an ammunition specialist in 
service, being around ammunition, cranes and forklifts.  She 
reported tinnitus, in the right ear only, that had a gradual 
onset approximately one year earlier.  The examiner indicated 
that testing revealed hearing to be within normal limits.  

On VA examination in October 1994, the veteran reported 
tinnitus since 1991.  She indicated that she was exposed to 
gunfire and loud machinery noise in service.  An audiogram 
showed normal hearing bilaterally.  The assessment was 
bilateral tinnitus.  

On VA examination in October 1994, the veteran reported that 
she was in an automobile accident in 1991 and struck her head 
on the windshield.  She indicated that she did not lose 
consciousness.  She reported that since that time, she has 
had headaches.  The assessment was headaches, no neurological 
sequelae.  

An August 1994 Womack Army Hospital outpatient record shows 
that the veteran was seen with complaints of ringing in both 
ears, hearing loss and headaches.  She reported a history of 
noise exposure.  The assessment was normal middle ear 
function bilaterally and hearing within normal limits 
bilaterally.  

In March 1997, the Board remanded the case with instructions 
that the veteran be afforded a VA neurologic examination to 
determine whether she has a chronic headache disorder and, if 
so, the probable etiology of such disorder.  The veteran did 
not appear for an examination scheduled in September 1997 
because the notice was apparently mailed to the wrong 
address.  Another examination was scheduled in January 1998 
and the veteran indicated that she was unable to come for 
that examination due to lack of transportation.  Another 
examination was scheduled in April 1998 and she again 
notified the RO that she was unable to appear due to lack of 
transportation.  Most recently, the RO scheduled an 
examination in August 1998.  The record indicates that the 
veteran informed the RO that she would not be able to come 
for that examination because she would be out of state.  It 
was also noted that she indicated that she did not want to 
come to the VA or have anything to do with the VA.   

United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that for a claim of 
service connection to be well grounded, i.e., plausible, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated in service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or within the presumptive period after 
service, and that he still has such condition.  See also 38 
C.F.R. § 3.303(d).  Such evidence, however, must be medical 
unless it relates to a condition as to which lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the appellant's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that service connection for a headache 
disorder may not be granted. Service medical records 
demonstrate that the veteran was seen on one occasion for 
complaints of flu-like symptoms, including headaches.  There 
is no evidence in the service medical records of treatment 
for a chronic headache disorder.  There is no evidence 
relating headaches to a motor vehicle accident is service in 
1991.  Furthermore, continuity of symptomatology is not 
shown.  In fact, the evidence of record establishes that 
headaches were first diagnosed in October 1994.  The Board 
finds that there is no competent medical evidence that the 
current headache disorder is related to the veteran's active 
service.  Since the third prong of Caluza is not met, the 
claim for service connection for a headache disorder is not 
well-grounded and service connection must be denied.  38 
C.F.R. § 3.303.

The Board also finds that service connection for tinnitus may 
not be granted.  Tinnitus was not diagnosed in service.  
Postservice records do show diagnoses of tinnitus, which the 
veteran reports began during service.  However, there is no 
competent medical evidence which relates the veteran's 
current tinnitus to active service.  In February 1993, a VA 
examiner related tinnitus to a reported history of right 
otitis media.  However, there is no medical evidence that the 
veteran had otitis media during service.  Finally, the 
evidence of record does not establish that the appellant has 
suffered from tinnitus in and since service as defined in 
38 C.F.R. § 3.303(b).  There is no continuity of tinnitus 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
The claim for service connection for tinnitus is not well-
grounded because the third prong of Caluza is not met, and 
service connection is not warranted.  38 C.F.R. § 3.303. 

The only evidence linking tinnitus or a headache disorder to 
service consists of the contentions of the appellant.  
However, lay evidence is inadequate to establish the medical 
nexus required by Caluza.  The Court has held that laypersons 
are competent to testify as to what they actually observed 
and what is within the realm of their personal knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The appellant is not medically trained and is not 
competent to testify as to the etiology of tinnitus or a 
headache disorder.  Consequently, she has not met the initial 
burden under 38 U.S.C.A. § 5107(a) for submitting a well-
grounded claim.  The lay evidence submitted does not cross 
the threshold of mere allegation.  Since the claim is not 
well-grounded, it must be denied.  


ORDER

Service connection for tinnitus and a headache disorder is 
denied.


REMAND


The veteran seeks a compensable rating for residuals of neck 
strain, currently rated under Diagnostic Code 5290 pertaining 
to limitation of motion of the cervical spine.  Womack Army 
Hospital treatment records dated in June 1994 show that the 
veteran had pain on range of motion of the neck.  It was 
indicated that she could turn to the left and right to 90 
degrees, could bend forward to full 90 degrees and extend 
backwards to 30 degrees, all with pain.  However, on VA 
examination in October 1994, it was noted that she had full 
painless range of motion in all planes.  In her August 1995 
substantive appeal, the veteran asserted that she continued 
to suffer from pain due her service connected neck condition 
and when she has a flare-up she is unable to get out of bed 
or go to school.  She indicated that she had to take Percocet 
to relieve the pain.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court pointed 
out that orthopedic examinations must include consideration 
of all factors identified in 38 C.F.R. §§ 4.40 and 4.45 
(1997).  Those regulations, in part, require consideration of 
limitation of movement, weakened movement, excess 
fatigability, and incoordination, as well as pain and 
limitation of motion due to pain.  The examination report 
must provide detailed information concerning functional loss 
in order to permit the Board to consider the applicable 
regulations.

The Board finds that the most recent VA examination is not 
sufficient for rating the disability at issue.  Because the 
Diagnostic Code used to rate the veteran's cervical spine 
disability considers limitation of motion, any examination 
for rating purposes must be expressed in terms of the degree 
of additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  DeLuca, supra.  In addition, the RO has not considered 
the claim for a compensable rating under the Court's 
directives in DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who 
treated her for residuals of neck strain.  
The RO should obtain copies of all 
pertinent records from the identified 
treatment sources and associate them with 
the claims folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of her 
service connected residuals of neck 
strain, including any additional 
restrictions due to pain.  The claims 
file must be available to (and reviewed 
by) the examiner.  Any indicated studies 
should be done. The examination should 
include range of motion studies of the 
cervical spine (with normal ranges 
reported).  The report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss of the cervical 
spine.  The examiner should also indicate 
whether there is any further limitation 
due to pain and, if so, quantify the 
degree of such impairment.  The examiner 
should comment whether the cervical spine 
weakened movement, excess fatigability, 
or incoordination, and any associated 
loss of range of motion.  Finally, the 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of time.  In 
conjunction with the scheduling of the 
examination the veteran should be advised 
that a failure to report will result in 
application of 38 C.F.R. §  3.655(b).

3.  The RO should then review the record 
and readjudicate the claim, applying 38 
C.F.R. § 3.655(b) and the Court's 
holdings in Fenderson v. West, 12 Vet. 
App.119 (1999), if indicated.  If it 
remains denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 

